UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1384



STEWART B. ALLEN,

                                             Plaintiff - Appellant,

          versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-302-A)


Submitted:   September 5, 1996         Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Stewart B. Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

pursuant to 28 U.S.C. § 1915(d) (1988), his civil action seeking to

enjoin the Internal Revenue Service from collecting unpaid taxes,

penalties and interest. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Allen v. Commission-
er, No. CA-96-302-A (E.D. Va. Mar. 8, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2